         Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA                                 :    17 Cr. 548 (PAC)
                                                         :
              -v.-                                       :
                                                         :
JOSHUA ADAM SCHULTE,                                     :
                                                         :
                 Defendant.                              :
---------------------------------------------------------X




Memorandum of Law in Support of Defendant Joshua Adam Schulte’s Motion
  to Suppress Evidence Seized from the Metropolitan Correctional Center


                                                   Federal Defenders of New York, Inc.
                                                   Counsel for Defendant Joshua Adam Schulte
                                                   52 Duane Street, 10th Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 417-8713

                                                   Sabrina P. Shroff
                                                   Allegra Glashausser
                                                   Lauren M. Dolecki
                                                   Edward S. Zas
                                                     Of Counsel



TO:     GEOFFREY S. BERMAN, ESQ.
        United States Attorney
        Southern District of New York
        One St. Andrew’s Plaza
        New York, New York 10007
        Attn: Matthew Laroche and Sidhardha Kamaraju
              Assistant United States Attorneys
              Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 2 of 23



                                                          Table of Contents


Preliminary Statement………………………………………….……………………....…...1

Statement of Facts ............................................................................................................................... 1

       The MCC Search Warrant .......................................................................................................... 2


       The “Wall Review” Warrant ...................................................................................................... 4

       The Proton Mail Warrant ........................................................................................................... 5

       The Discovery Laptop Warrant ................................................................................................. 5

       The ISP Warrants ........................................................................................................................ 6

ARGUMENT ...................................................................................................................................... 6

       A. The government acted in flagrant disregard of the MCC Search Warrant................... 7

                  i. The government effected a widespread seizure of items outside the scope of
                     the MCC Search Warrant by seizing all of Mr. Schulte’s
                     notebooks…………………………………………………………..…8

                  ii. Law enforcement agents also acted in bad faith by initially taking no
                      precaution against viewing the contents of Mr. Schulte’s privileged
                      notebooks…………………………………………………………….10

                  iii. The government's wall team did not adequately protect Mr. Schulte's
                       privileged materials……………………………………………………….14

       B. Subsequent warrants that relied upon the notebooks also should be suppressed. ...18

       C. Alternatively, the Court should suppress the privileged notebook pages the wall
          team failed to redact. ........................................................................................................20

Conclusion ..........................................................................................................................................21



                                                                           i
        Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 3 of 23



                                Preliminary Statement

      Joshua Adam Schulte moves to suppress all documents seized from his former

cell at the Metropolitan Correctional Center. He also moves to suppress all evidence

recovered from subsequent warrants that relied upon those seized documents and

that authorized the search of: (1) a CD containing the contents of three encrypted

email accounts; (2) two laptop computers; and (3) accounts associated with Buffer,

Facebook, Twitter, Automattic, and Google. Further, Mr. Schulte moves to suppress

all seized materials protected by the attorney-client and work-product privileges, and

for a hearing to determine the extent to which the prosecution team was exposed to

such privileged materials and used those materials to further its case.

      Suppression of this evidence is warranted under the Fourth Amendment, the

Sixth Amendment, and the doctrine of attorney-client privilege because: (1) the

government effected a widespread seizure of materials beyond the scope of the initial

warrant when it seized Mr. Schulte’s presumptively privileged notebooks; (2) the

government acted in bad faith by reviewing those notebooks; and (3) subsequent

warrants relying upon those notebooks should be suppressed as fruits of the

poisonous tree.

                                  Statement of Facts

      Mr. Schulte has been incarcerated at the Metropolitan Correctional Center (the

“MCC”) in Manhattan since December 14, 2017. As the Court and the government

are aware, Mr. Schulte has been very involved in his legal defense from the outset of
                                            1
         Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 4 of 23



this prosecution—at times, even drafting his own motion papers and filing his own

submissions. While incarcerated, he also made notes relevant to his defense, including

case notes about legal strategy, attorney meetings, and discovery review, in several

spiral-bound notebooks. He also drafted his own legal documents. Mr. Schulte labeled

the covers of these notebooks “ATTORNEY CLIENT PRIVILEGE” and also wrote

“ATTORNEY CLIENT CONFIDENTIAL” or “ATTORNEY CLIENT

PRIVILEGE” on the inside covers.

The MCC Search Warrant

       Between October 2 and October 26, 2018, the government obtained a series of

warrants to search for evidence of offenses allegedly committed by Mr. Schulte during

his detention at the MCC. The first warrant (the “MCC Search Warrant”) authorized

law enforcement to search the cells in 7 South Unit and 7 North Unit, including Mr.

Schulte’s former cell. See Ex. A, Attach. A, I. 1 Specifically, the MCC Search Warrant

authorized the search and seizure of “[a]ny and all notes, documents, records,

correspondence, or materials, in any format and medium . . . pertaining to the

unauthorized retention, gathering, and transmission of classified documents or

materials, and the unauthorized removal and retention of classified documents or

materials.” Id. Attach. A, III. A ¶ 6. It also authorized the seizure of evidence



1
 On October 1, 2018, Mr. Schulte was removed from his former cell and transferred to the Special
Housing Unit (“SHU”).

                                                2
         Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 5 of 23



pertaining to contraband cell phones and concerning communications with co-

conspirators. 2 Id. Attach. A, III. A. It did not authorize the FBI to seize privileged

information.

       In executing that warrant, FBI Agent Donaldson and other law enforcement

officers began to review “more than approximately 300 pages of material” that MCC

officials removed from Mr. Schulte’s former cell (at the FBI’s direction) and stored in

an office at the MCC. See Ex. B, Wall Review Aff. ¶ 6.a-b. Virtually all of these

“approximately 300 pages” were, in fact, intact notebooks labeled “attorney-client

privilege.” Despite this fact, agents began reviewing the contents of the notebooks—a

review that was extensive enough to enable them to discover additional documents in

other places. For example, agents found Mr. Schulte’s pro se bail motion, which was

contained in a folder, a page in a notebook that mentioned a John Smith email

account and its password (the “John Smith page”), and other pages in the notebook

entitled “FBI Agent leaks discovery to Wikileaks” (the “FBI pages.”). Id. ¶ 6.b.ii-iv.

The John Smith page and FBI pages were located on separate pages of a 164-page red

notebook clearly marked “attorney-client privilege” (the “red notebook”).




2
  Specifically, the warrant authorized the search and seizure of several cell phones; evidence
pertaining to the smuggling of cell phones into the MCC; evidence concerning the identity or
location of, and communications with, any co-conspirator; evidence of offenses committed on
contraband cell phones; and the search and seizure of electronically stored information. See id.
Attach. A, III. A-B.

                                                  3
         Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 6 of 23



The “Wall Review” Warrant

       As agents were reviewing Mr. Schulte’s notebooks, they “identified documents

upon which there were markings that indicated they were potentially prepared to aid

in Schulte’s defense.” Id. ¶ 6.c. The government then obtained a second warrant that

authorized law enforcement agents who were not part of the prosecution team (the

“wall team”) to review the notebooks, segregate out materials deemed privileged, and

provide materials deemed non-privileged to the prosecution team. See Ex. C, Wall

Review Warrant, Attach. A, III. B ¶ 1-2. Agent Donaldson’s affidavit in support of

the wall review warrant application failed to disclose that the majority of those

documents to be reviewed by the wall team were part of bound notebooks clearly

labeled on the outside and inside covers as “attorney-client privilege” and “attorney-

client confidential.”

       The wall team’s review confirmed that the contents of Mr. Schulte’s notebooks

were overwhelmingly privileged. For example, the wall team redacted as privileged

more than 100 pages of the 164-page red notebook in which the government found

the John Smith and FBI pages, including the first 19 pages of the red notebook. See

Ex. D. Similarly, the wall team redacted 43 pages of a 59-page notebook containing

Mr. Schulte’s case notes (the “blue notebook”). See Ex. E.3




3
  Because even the redacted versions of the red and blue notebooks contain unredacted privileged
information, copies of these exhibits are being submitted to the Court under seal.
                                                4
          Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 7 of 23



The Proton Mail Warrant

         The government then obtained a third warrant that authorized the search of a

CD containing the contents of three encrypted email accounts. See Ex. F, Proton Mail

Warrant, Attach. A, I. Those accounts were accessed by a member of the wall team

using passwords obtained from the notebooks. See Ex. G, Proton Mail Aff. ¶¶ 7.b,

10.a. Agent Donaldson’s affidavit in support of this warrant quoted certain pages of

the notebooks as evidence that Mr. Schulte “discussed setting up and using the

Encrypted Accounts to send potentially classified information to third parties.” Id. ¶

9.a-b.

The Discovery Laptop Warrant

         The government then obtained a fourth warrant that authorized the search of

two laptop computers that Mr. Schulte used to review discovery in his case (the

“Discovery Laptops”), to determine whether he had used the laptops to create hidden

locations to store data. See Ex. H, Discovery Laptop Warrant, Attach. A, I, III. Agent

Donaldson’s affidavit in support of this warrant claimed that Mr. Schulte’s notebooks

“appeared to describe forensic locations on hard drives used by computers . . . like the

Discovery Laptops into which data could be covertly transferred and stored.” See Ex.

I, Discovery Laptop Aff. ¶ 3. To establish probable cause, Agent Donaldson quoted

the same portions of the notebooks as in his Proton Mail Affidavit, and relied on

information from the three encrypted accounts obtained through the Proton Mail

Warrant. Id. at ¶¶ 8.d.i-iv, 9.a-c.
                                            5
        Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 8 of 23



The ISP Warrants

      Finally, the government obtained warrants that authorized the search of Buffer,

Facebook, Twitter, Automattic, and Google accounts. See Ex. J, ISP Warrants. Agent

Donaldson’s affidavit in support of these warrants stated that these accounts were

identified through information obtained from the notebooks and the Proton Mail

Warrant. See Ex. K, ISP Warrants Aff. ¶ 11. The affidavit claimed that the accounts

“appear to be the facilities” through which Mr. Schulte disclosed or intended to

disclose “classified information and other sensitive information protected by a

protective order” and “false exculpatory information in an effort to defend against the

crimes of which Schulte has been charged.” Id. ¶ 10. Agent Donaldson again used

information obtained from the notebooks to establish probable cause. Id. ¶¶ 14.a-b.

                                    ARGUMENT

             The Red and Blue Notebooks and the Evidence
             Derived from Those Notebooks Were Obtained and
             Reviewed in Violation of the Fourth Amendment, the
             Sixth Amendment, and the Doctrine of Attorney-Client
             Privilege, and Should Therefore Be Suppressed.

      The government conducted a widespread search and seizure of items outside

the scope of the MCC Search Warrant by taking all of Mr. Schulte’s notebooks—

including those clearly labelled as privileged—instead of just those materials described

in the warrant. The agents’ misconduct was compounded by their decision to open

and review those presumptively privileged notebooks before turning them over to a

wall team. Moreover, the wall team procedure itself was inadequate to protect Mr.
                                           6
        Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 9 of 23



Schulte’s privileged materials from disclosure. The government’s impermissible

seizure of these notebooks, combined with its reckless lack of precautions against

viewing privileged pages, violates the Fourth Amendment and the attorney-client

privilege, thereby also interfering with Mr. Schulte’s Sixth Amendment right to

effective assistance of counsel. See United States v. Ginsberg, 758 F.2d 823, 833 (2d

Cir. 1985) (“Unquestionably, government interference in the relationship between

attorney and defendant may violate the latter’s right to effective assistance of

counsel.”) (citing Massiah v. United States, 377 U.S. 201 (1964)). Therefore, the red and

blue notebooks should be suppressed. Further, because the red and blue notebooks

were obtained and reviewed in violation of the Fourth Amendment, the Sixth

Amendment, and the doctrine of attorney-client privilege, all evidence obtained from

the subsequent warrants must be suppressed as well, because all of them relied on the

red and blue privileged notebooks in establishing probable cause.

   A. The government acted in flagrant disregard of the MCC Search Warrant.

       The Fourth Amendment guarantees the “right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. amend. IV. “A search must be confined to the terms and

limitations of the warrant authorizing it.” United States v. Matias, 836 F.2d 744, 747 (2d

Cir. 1988) (citation omitted). Wholesale suppression is required when government

agents “(1) … effect a widespread seizure of the items that were not within the scope

of the warrant and (2) do not act in good faith.” United States v. Shi Yan Liu, 239 F.3d
                                             7
        Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 10 of 23



138, 140 (2d Cir. 2000) (citations and internal quotation marks omitted). Suppression

is also warranted when evidence is obtained in violation of the Sixth Amendment or

the attorney-client privilege. See, e.g., United States v. Longo, 70 F. Supp. 2d 225, 264

(W.D.N.Y. 1999) (“Where a violation of the attorney-client privilege is demonstrated,

the remedy for such a violation is the suppression of evidence derived from the

privileged communication.”) (citations omitted)).

   i.      The government effected a widespread seizure of items outside the scope of
           the MCC Search Warrant by seizing all of Mr. Schulte’s notebooks.

        Law enforcement agents exceeded the scope of the MCC Search Warrant when

they seized all of Mr. Schulte’s notebooks, including notebooks and documents

protected by attorney-client privilege and clearly and conspicuously marked as

“Attorney Client Privileged.” The MCC Search Warrant was expressly limited to

evidence pertaining to contraband cell phones, evidence concerning co-conspirators,

and “notes, documents, records, correspondence, or materials” pertaining to the

unauthorized retention or use of classified information. See Ex. A, Attach. A, III. A.

Yet, a substantial portion of the seized items were of an entirely different nature. As

indicated by the obvious labeling on the front covers, these notebooks contained

presumptively privileged information such as Mr. Schulte’s thoughts on legal strategy,

notes from meetings with his attorneys, and notes from discovery review. And, if the

clear labeling on the front of the notebooks was not enough, opening the notebooks

(which the agents admittedly did) only confirmed the privileged nature of the

                                              8
       Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 11 of 23



documents. For example, the first 23 pages of the red notebook, which included both

the FBI pages and John Smith page, contained privileged information. See Ex. D. And

ultimately, over 100 pages of this 164-page notebook were later redacted as privileged

by the wall team because they related to Mr. Schulte’s legal representation, not to any

possible use of a cell phone or disclosure of information from inside the MCC. This

eventual widespread redaction of the seized materials demonstrates that the

government was not acting in good faith when it exceeded the scope of the MCC

Search Warrant in seizing—and reading—Mr. Schulte’s clearly marked privileged

notebooks. See United States v. Debbi, 244 F. Supp. 2d 235, 236 (S.D.N.Y. 2003)

(holding law enforcement impermissibly exceeded the bounds of the warrant by

seizing “items that plainly fell outside [the warrant’s] parameters, such as personal and

religious files, general correspondence, family financial records, [and] private patient

records”).

      Further, the government made no apparent attempt at the time of the seizure

to distinguish or separate documents that fell under the scope of the MCC Search

Warrant from those that did not. Agent Donaldson’s wall review affidavit simply

states that in executing that warrant, law enforcement “began to review” the

notebooks, without articulating a more detailed or deliberate procedure. See Ex. B, ¶

6.b; Cf. Shi Yan Liu, 239 F.3d at 142 (agent who spent 30 minutes reviewing

information in a filing cabinet before ordering the seizure of the entire cabinet did not

grossly exceed the scope of the warrant because his actions “suggest a fairly systematic
                                            9
         Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 12 of 23



inventory” of the files). Given the protected nature of Mr. Schulte’s presumptively

privileged documents, the government should have implemented a procedure

immediately to protect the secrecy of privileged materials. See, e.g., Matias, 836 F.2d at

747 (“Searches involving documents must be conducted in a manner that minimizes

unwarranted intrusions upon privacy”) (citation and internal quotation marks

omitted).

         Instead, the government indiscriminately seized all Mr. Schulte’s notebooks,

thereby exceeding the scope of the MCC Search Warrant. See United States v. Dzialak,

441 F.2d 212, 216 (2d Cir. 1971) (reversing conviction based on evidence obtained

outside the scope of the warrant as “the law in this area is quite clear . . . if something

is not described in the warrant it cannot be seized”); United States v. Medlin, 842 F.2d

1194, 1199 (10th Cir. 1988) (“when law enforcement officers grossly exceed the scope

of a search warrant in seizing property [not identified in the warrant], the particularity

requirement is undermined and a valid warrant is transformed into a general warrant

thereby requiring suppression of all evidence seized under that warrant”). Such

deliberate, wholesale seizure of presumptively privileged and confidential materials

mandates the suppression of evidence seized under the MCC Search Warrant.

   ii.      Law enforcement agents also acted in bad faith by initially taking no
            precaution against viewing the contents of Mr. Schulte’s privileged
            notebooks.

         Law enforcement agents executing the MCC Search Warrant also acted in bad

faith by opening and reviewing Mr. Schulte’s red and blue notebooks. Those
                                            10
       Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 13 of 23



notebooks were explicitly labeled “attorney-client” privilege on their outside and

inside covers, thus providing clear notice that the notebooks contained presumptively

protected information. Despite that notice, the executing agents acted in bad faith by

immediately opening and reviewing the contents of those notebooks, instead of first

applying for an amended warrant or requesting a wall review team. Cf. United States v.

Lumiere, No. 16 CR. 483, 2016 WL 7188149, at *6 (S.D.N.Y. Nov. 29, 2016)

(government’s failure to screen for privileged materials seized by a warrant was

reasonable because “the Government completed its review of the seized devices before

being alerted to the fact that they might contain significant numbers of privileged

documents”) (emphasis added).

      The government’s initial search appears to have been extensive, given that later

search warrants relied upon pages located in the middle of notebooks that contained

overwhelmingly privileged material. For example, both the FBI pages and John Smith

page were contained in the red notebook marked on the front cover as

“ATTORNEY CLIENT PRIVILEGE” and inside cover as “ATTORNEY CLIENT

CONFIDENTIAL.” Ex. D. The first 19 pages of the notebook are comprised of

privileged information ultimately redacted by the wall team, and overall, over 100

pages of the 164-page notebook were later redacted for privilege. Moreover, the FBI

pages, which begin on page 55 of the notebook, were sandwiched between pages later

redacted as privileged by the wall team. Specifically, the wall team redacted 22

consecutive pages directly before the FBI pages and 11 consecutive pages directly
                                           11
        Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 14 of 23



after the FBI pages. Though Agent Donaldson dubiously claimed that the

government agents “ha[d] not reviewed” these privileged pages, see Ex. B, Wall

Review Aff. ¶ 3, it defies logic and common sense to contend that the agents

somehow found the FBI pages or other documents of interest in the middle of that

notebook without first having read the privileged materials surrounding it. Cf. Lumiere,

2016 WL 7188149, at *6 n.9 (accepting the government’s defense of “professed

ignorance” because only “a small number of the approximately 25 million documents

in the Government’s production [we]re arguably privileged.”).

       Moreover, pages of interest to the agents, which were interspersed throughout

the red notebook, were flagged with Post-it notes. See Ex. D at 97, 114, 135. Given

that these Post-it notes designated pages that were likely important to the prosecution

team, the case agents must have flagged these pages during the “initial review,” which

must have proceeded on a page-by-page basis. For example, the first flagged page is

preceded by 21 pages of material that was ultimately fully redacted as privileged. The

location of these flagged pages further indicates that the government ignored clear

warnings and instead conducted an extensive page-by-page search through Mr.

Schulte’s privileged materials in its “initial search.”

       Finally, there was no exigency to warrant the investigating agents reviewing Mr.

Schulte’s notebooks without seeking an amended warrant or a wall team. All of Mr.

Schulte’s notebooks were in law enforcement custody. Mr. Schulte had been

transferred to the SHU. Thus, given that there was no exigency or urgency, there was
                                              12
        Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 15 of 23



no reason that the agents could not have immediately sought an amended warrant or

turned over Mr. Schulte’s presumptively privileged materials to a wall team.

       In short, law enforcement agents acted in flagrant disregard of the MCC Search

Warrant by seizing hundreds of pages of Mr. Schulte’s presumptively privileged

materials, ignoring clear warnings that the documents were in fact privileged, and

extensively reviewing those privileged documents before initiating a wall review team.

This was no innocent mistake, but rather, a deliberate act taken in bad faith that

caused irreparable harm because there is no way to know all the insights gleaned from

Mr. Schulte’s privileged writings and how they informed and influenced the

prosecution team in its investigation. The government had the benefit of Mr. Schulte’s

thoughts on legal strategies. For example, the government read his thinking on

potential severance and plea offers. This is precisely the type of conduct that

mandates suppression. See Herring v. United States, 555 U.S. 135, 144 (2009) (“[T]he

exclusionary rule serves to deter deliberate, reckless, or grossly negligent [police]

conduct.”). At a minimum, an evidentiary hearing should be conducted to determine

the extent to which the prosecution team (including the case agent) used privileged

material to develop their case against Mr. Schulte. See, e.g., United States v. Schwimmer,

892 F.2d 237, 245 (2d Cir. 1989) (remanding case for an “evidentiary hearing to

determine whether the government’s case was in any respect derived from a violation

of the attorney-client privilege”).



                                             13
          Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 16 of 23



   iii.      The government’s wall team did not adequately protect Mr. Schulte’s
             privileged materials.

          Although the government eventually implemented a wall team to review Mr.

Schulte’s notebooks, even then, its procedures were inadequate to protect his

privileged notes from disclosure. Numerous courts in this district have criticized or

questioned the practice of using a government wall team to conduct a privilege review

of a defendant’s documents. See, e.g., United States v. Kaplan, No. 02 CR. 883 (DAB),

2003 WL 22880914, at *12 (S.D.N.Y. Dec. 5, 2003) (“[T]his Opinion should be

counted among those disapproving the Government’s use of an ethical wall team to

‘protect’ the attorney-client and work-product privileges or to determine whether the

crime-fraud exception applies, where potentially privileged materials are turned over

to the trial team and case agents before any challenge to those determinations can be

raised by a Defendant and determined by a court.”); In re Seizure of All Funds on Deposit

in Accounts in Names of Nat’l Elecs., Inc., at JP Morgan Chase Bank 8765013327-65, No.

M-18-65(HB), 2005 WL 2174052, at *3 (S.D.N.Y. Sept. 6, 2005) (“This Court agrees

that reliance on review by a ‘wall’ Assistant in the context of a criminal prosecution

should be avoided when possible. Therefore, if the volume of the documents

precludes review by this Court, the Court will appoint a special master to review the

documents seized to determine if they are subject to any relevant privilege.”); In re

Search Warrant for Law Offices Executed on Mar. 19, 1992, 153 F.R.D. 55, 59 (S.D.N.Y.

1994) (“[T]his Court notes that reliance on the implementation of a Chinese Wall,

                                            14
        Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 17 of 23



especially in the context of a criminal prosecution, is highly questionable, and should

be discouraged.”); United States v. Stewart, No. 02 Cr. 395(JGK), 2002 WL 1300059, at

*10 (S.D.N.Y. June 11, 2002) (appointing special master rather than government wall

team to review potentially privileged materials); see also In the Matter of Search Warrants

Executed on April 9, 2018, 18-mj-3161 (KMW) (Apr. 26, 2018) (appointing special

master to conduct privilege review).

       In cases where courts in this district have found a government’s wall team

procedures appropriate, the defendant had been given the opportunity to review and

object to the wall team’s determinations before the materials were turned over to the

prosecution. See United States v. Grant, No. 04 CR 207BSJ, 2004 WL 1171258, at *2

(S.D.N.Y. May 25, 2004) (noting defendant would not be prejudiced by the

government’s wall team because “after the privilege team reviews the documents for

privilege, the Defendant will have the opportunity to make objections to the Court

before any documents are turned over to the trial team.”); United States v. Winters, No.

06 CR. 54 SWK, 2006 WL 2789864, at *2 (S.D.N.Y. Sept. 27, 2006) (finding the

government’s wall Assistant would adequately protect defendant’s asserted privilege

because “the wall Assistant will not communicate any of the information learned

through his document review to members of the prosecution team” and “even if the

wall Assistant determines that a particular item is not privileged, the defendant will at

that time be permitted to make further submissions to the Court challenging the wall

Assistant’s determination.”). Unlike the defendants in Grant and Winters, Mr. Schulte
                                             15
        Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 18 of 23



was given no opportunity to review the wall team’s determinations before they were

shared with the prosecution team. This is particularly problematic because the wall

team failed to adequately redact Mr. Schulte’s privileged documents.

       Although the wall team redacted some of Mr. Schulte’s case related notes, they

left unredacted many pages of privileged materials regarding his case intended for

discussion with counsel. Unlike the average defendant, Mr. Schulte has a high-level of

technical skills, which he used to provide input on his case to his legal team. In

particular, the blue notebook contains at least nine pages of unredacted work product.

For example, the wall team failed to redact pages in which Mr. Schulte flagged, from

his discussions with counsel, particular IRC chats and Google searches from his

discovery review. See Ex. E at 12-13, 40. Other unredacted pages include case-specific

notes regarding a search warrant affidavit, id. at 38-39, issues with his discovery

review, id. at 5, 38, Sentencing Guidelines calculations, id. at 30, and draft letters to the

Court, id. at 41-42. If those pages had been properly redacted, only seven pages (not

16 pages) out of the 59 page notebook would have been left unredacted. Additionally,

the wall team failed to redact Mr. Schulte’s notes regarding meeting with defense

experts. Ex. D.

       The wall team similarly failed to redact certain writings and narrative notes that

also fall under the scope of Mr. Schulte’s attorney-client privilege. These writings were

an outline of confidential information Mr. Schulte shared with counsel for the

purpose of obtaining legal advice. Although not all of these documents were explicitly
                                             16
        Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 19 of 23



addressed to counsel or discussed legal matters, they are privileged because they

contain information Mr. Schulte intended to discuss with counsel because he believed

it to be pertinent to his case. See United States v. Defonte, 441 F.3d 92, 96 (2d Cir. 2006)

(finding attorney-client privilege would apply to writings from a journal that had been

taken from an inmate’s cell at the MCC as long as those writings were an outline of

what the inmate wished to, and ultimately did, discuss with counsel); Clark v. Buffalo

Wire Works Co., 190 F.R.D. 93, 96-97 (W.D.N.Y. 1999) (notes client made “in order to

inform an attorney about facts from his daily life that he considered to be relevant to

his potential legal remedies” were protected by attorney-client privilege); Bernbach v.

Timex Corp., 174 F.R.D. 9, 9-10 (D. Conn. 1997) (notebooks written by client

containing “almost daily notes of events and conditions in her life which she felt were

critical for her attorneys to know” satisfied the elements of attorney-client privilege).

Like the information seized in Clark, Mr. Schulte’s narrative writings and diary entries

contain information he “considered to be relevant to his potential legal remedies.” For

example, in a 133-page document entitled “Malware of the Mind,” which Mr. Schulte

wrote for and shared with counsel, he articulated legal arguments as to why he

believed the FBI’s warrants to search his devices were illegal. But the wall team

improperly failed to redact this document as privileged and subsequently turned it

over to the prosecution.

       The wall team’s failure to redact broad swaths of Mr. Schulte’s privileged

documents further demonstrates that the wall team procedures were inadequate. Had
                                             17
       Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 20 of 23



appropriate safeguards been in place, Mr. Schulte could have asserted his privilege

over a series of documents and prevented them from being disclosed to the

prosecution team.

   B. Subsequent warrants that relied upon the notebooks also should be suppressed.

      Because the red and blue privileged notebooks were obtained and reviewed in

violation of Mr. Schulte’s rights, evidence obtained through search warrants that relied

upon those notebooks to establish probable cause also must be suppressed as “fruit of

the poisonous tree.” See Wong Sun v. United States, 371 U.S. 471, 484 (1963); Young v.

Conway, 698 F.3d 69, 77 (2d Cir. 2012) (“The exclusionary rule applies not only to the

‘direct products’ of unconstitutional invasions of defendants’ Fourth Amendment

rights, but also to the indirect or derivative ‘fruits’ of those invasions.”). Absent

information obtained from Mr. Schulte’s notebooks, the government would not have

requested the Proton Mail Warrant, Discovery Laptop Warrant, and ISP Warrants.

Thus, any evidence obtained as a result of these subsequent warrants must be

suppressed. See United States v. Calhoun, 2017 WL 1078634, at *13 (D. Conn. Mar. 21,

2017) (granting motion to suppress where the “tainted evidence play[ed] a central role”

in providing probable cause to search the defendant’s home); United States v. LeClerc,

185 F. Supp. 3d 370, 382 (W.D.N.Y. 2016) (suppressing all evidence seized pursuant to

a search warrant where the “material information used for purposes of obtaining the

search warrant . . . was learned as a result of the deputies’ Fourth Amendment

violation”). See also United States v. Trzaska, 111 F.3d 1019, 1026 (2d Cir. 1997)
                                          18
       Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 21 of 23



(“Evidence seized during an illegal search should not be included in a warrant

affidavit.”); United States v. Kurniawan, 627 F. App’x 24, 25 (2d Cir. 2015) (summary

order) (noting that evidence observed during unlawful sweep should not have been

included in subsequent affidavit).

      As in Calhoun and LeClerc, the information obtained from the notebooks was

crucial to the applications for the subsequent warrants, and there is no indication that

the FBI would have thought to seek the subsequent warrants without information

obtained from Mr. Schulte’s notebooks. Indeed, the government could not have

accessed the encrypted accounts searched by the Proton Mail Warrant without the

account passwords obtained from the notebooks. See Ex. G, Proton Mail Aff. ¶ 3.

Similarly, the Discovery Laptop Warrant would not have been requested without

information from the notebooks allegedly describing locations on the computers where

data could be stored covertly. See Ex. I, Discovery Laptop Aff. ¶ 3. The accounts

searched by the ISP Warrants were identified by using Mr. Schulte’s notebooks, as well

as the contents of three encrypted email accounts obtained from the Proton Mail

Warrant, which itself impermissibly relied on the notebooks. See Ex. K, ISP Warrants

Aff. ¶ 11. Moreover, the affidavits for these warrants all cite and quote the notebooks

extensively in establishing probable cause. See Ex. G ¶ 9.a-b; Ex. I ¶ 8.d; Ex. K ¶¶ 14.a-

b. Because the tainted evidence “played a central role” in the affidavits for these

warrants, see Calhoun, 2017 WL 1078634, at *13, blanket suppression is necessary.



                                           19
        Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 22 of 23



   C. Alternatively, the Court should suppress the privileged notebook pages the wall
      team failed to redact.

       The attorney-client privilege protects communications made (1) between client

and attorney (2) that are intended to be confidential (3) for the purpose of obtaining

or providing legal advice. See In re County of Erie, 473 F.3d 413, 419 (2d Cir. 2007). This

privilege encompasses writings that serve as “an outline of what client wishes to

discuss with counsel and which is subsequently discussed with one’s counsel.” Defonte,

441 F.3d at 96. It is “well settled that individuals retain their attorney-client privilege

when incarcerated or detained.” United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011)

(citing Defonte, 441 F.3d at 94). Absent blanket suppression, the general remedy for the

violation of attorney-client privilege is the suppression of the privileged information at

trial. Lumiere, 2016 WL 7188149, at *6.

       As described supra, see A.iii, the wall team failed to adequately redact Mr.

Schulte’s privileged pages within the notebooks. Although the wall team redacted

some of Mr. Schulte’s case related notes, it left unredacted many pages of work

product intended for communication with counsel regarding his case. Because these

entries were case-related notes written in preparation for discussions with his

attorneys regarding his pending criminal case, those documents are protected by

attorney-client privilege and must be suppressed.




                                             20
         Case 1:17-cr-00548-PAC Document 98 Filed 06/18/19 Page 23 of 23



                                      Conclusion

      For all of the reasons described above, the Court should grant defendant’s

motion to suppress the physical and electronic evidence obtained from the improper

search, seizure, and review of his presumptively privileged notebooks and subsequent

warrants that relied upon those notebooks, or at a minimum, order an evidentiary

hearing to determine the extent to which the government’s case benefitted from a

violation of Mr. Schulte’s attorney-client privilege. In the alternative, the Court should

suppress privileged pages of the notebooks that the wall team failed to redact.

Dated:        New York, New York
              June 18, 2019

                                                 Respectfully submitted,

                                                 Federal Defenders of New York

                                                /s/ Sabrina P. Shroff
                                             By: ________________________
                                                Sabrina P. Shroff
                                                Allegra Glashausser
                                                Lauren M. Dolecki
                                                Edward S. Zas

                                                 Assistant Federal Defenders
                                                 52 Duane Street, 10th Floor
                                                 New York, New York 10007
                                                 Tel.: (212) 417-8713




                                            21
